DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections

2.	Claim 1 line 2 is objected to because of the following informalities:  The term “close” appears to be a typo with respect to the following recitation which cites “open segment”  Appropriate correction is required.
Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lia et al (U.S. 6,168,566 B1) in view of Schermann et al (DE 102007013905 B4).

Regarding claim 1 Lia et al teaches a body 10 including a scale disc 54 fixed on a top of the body 10; a casing 14 being transparent 58 and including a close segment 28 formed on a 5first end of the casing 1 , an open segment 30  formed on a second end of the casing 14 (figs. 3-5). Lia et al however does not teach multiple hooks spaced and arranged on an outer wall of the casing proximate to the opening segment. Schermann et al teaches a pressure gauge apparatus that comprises multiple hooks 40 42 spaced and arranged on an outer wall (fig. 3) of the casing 14 proximate to an opening segment (fig. 3).


Regarding claims 2 and 7 Lia et al teaches a connector 75 arranged on a peripheral side thereof (fig. 3), and the 10connector 75 has an inlet pipe 76  configured to receive pressure air, wherein the casing 14 further includes a cutout 80 arranged on the outer wall of the casing 14  proximate to the open segment 30.

Regarding claim 3 Lia et al teaches the casing includes an abutting rib 94 surrounding an inner wall of the casing 14.

Allowable Subject Matter

4.	Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Lia et al as modified by Schermann et al. does not anticipate nor render obvious the pressure gauge casing wherein any two adjacent of the multiple hooks are formed a hooking assembly, and .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

DE 102019124472 A1 Measuring device
DE 102018215811 A1 sensor pack
CN 107436206 A A double-sided indication pressure gauge
US 20160258735 A1 Tire pressure gauge has covering lid with first ventilation aligned with fixing plate and first aperture of mounting assembly, and second screw which is inserted through first ventilation to screw with first aperture of mounting assembly
WO 2015135910 A1 PRESSURE SEAL, IN PARTICULAR DIAPHRAGM PRESSURE SEAL
DE 102007013905 B4 Measuring connection element with a pivotable in a valve housing valve member
US 6168566 B1 Pressure sensing device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856